Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Registration Statement No. 333-149860 on Form S-3 to Form S-1 of our reports dated December 30, 2008, relating to the consolidated financial statements of EMCORE Corporation and subsidiaries (which report expresses an unqualified opinion and includes an explanatory paragraph relating to EMCORE Corporation’s ability to continue as a going concern) and the effectiveness of EMCORE Corporation and subsidiaries' internal control over financial reporting appearing in the Annual Report on Form 10-K of EMCORE Corporation for the year ended September 30, 2008 and to the reference to us under the heading ‘‘Experts’’ in the Prospectus, which is part of this Registration Statement. /s/ DELOITTE & TOUCHE LLP Dallas, Texas February
